Citation Nr: 0003908	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-50 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches, sleep 
problems, and ulcers, to include as due to Agent Orange 
exposure.

3.  Entitlement to assignment of a higher (compensable) 
disability evaluation for hearing loss of the right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1994 and May 1996 rating 
decisions by the of the St. Louis, Missouri, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing in March 1997.


FINDINGS OF FACT

1.  There is a state of equipoise between the positive 
evidence and the negative evidence on the question of whether 
or not there is credible supporting evidence corroborating 
the veteran's claimed in-service combat stressors.

2.  There is a medical diagnosis of PTSD based on the 
inservice stressors claimed by the veteran. 

3. There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

4.  There is no medical evidence of a nexus between the 
veteran's headaches, sleep problems, and ulcers, and an 
incident of the veteran's active military service, including 
exposure to Agent Orange.

5.  The veteran's right ear hearing loss since the time of 
the grant of service connection, and including the present 
time, has reflected hearing impairment no higher than Level 
II; service connection has not been established for left ear 
hearing loss. 


CONCLUSIONS OF LAW

1.  PTSD was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999); 38 C.F.R. § 3.304(f), as in effect 
prior to and on March 7, 1997.

2.  The veteran's claim of entitlement to service connection 
for headaches, sleep problems, and ulcers, to include as due 
to Agent Orange exposure, is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected right ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.85, 4.86 (1999); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100 (as in effect prior to June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that after this case was certified 
to the Board for appeal, some additional evidence was 
received at the BVA in December 1999 for consideration in 
this appeal.  The Board has reviewed that evidence, and finds 
that it is duplicative of evidence already of record and 
considered by the RO.  See 38 C.F.R. § 20.1304(c).  Thus, the 
Board will proceed with this appeal.  


I.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim for 
service connection for PTSD is well grounded when there is 
"[1] medical evidence of a current [PTSD] disability; [2] 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citations omitted).  In the present case, the Board 
finds that the foregoing criteria are satisfied in that the 
record contains several diagnoses of PTSD, including a 
diagnosis in an August 1997 VA examination report.  
Additionally, the veteran contends that his stressors are 
based on his experiences as an engine and equipment repairman 
during his service in Vietnam.  Furthermore, the medical 
evidence containing diagnoses of PTSD reflect the veteran's 
complaints that he has nightmares of his time spent in 
Vietnam.  In short, the Board finds that the veteran has 
satisfied the criteria for a well-grounded claim.

As the veteran has met the threshold requirement of 
presenting evidence of a plausible or well grounded claim for 
service connection for PTSD, the next step is to evaluate 
whether the evidence supports an award of service connection.  
The Court of Appeals for Veterans Claims (Court) has 
indicated that claims for service connection for PTSD must 
satisfy the following elements:  1) A current diagnosis of 
PTSD; 2) credible supporting evidence that the claimed in-
service stressor actually occurred; and 3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the verified stressor(s).  Cohen, 10 Vet. App. at 138.  In 
the absence of any one element, the claim must fail.  

Initially, the Board notes that during the pendency of this 
appeal the regulation regarding stressor verification was 
amended.  See 38 C.F.R. § 3.304(f), as in effect prior to 
March 7, 1997, and as amended March 7, 1997; VAOPGCPREC 12-
99; see also Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991) (where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will be applied, unless Congress 
provided otherwise, or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so).  

Prior to March 7, 1997, the provisions of 38 C.F.R. 
§ 3.304(f) provided that a grant of service connection for 
PTSD required credible supporting evidence that the stressor 
actually occurred and that, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f), as in effect prior to March 7, 1997.  
That regulation was modified by a regulatory change 
effectuated March 7, 1997, which requires "credible 
supporting evidence that the claimed stressor occurred" for 
a grant of service connection for PTSD.  Also, the modified 
regulation provides that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f), 
as in effect on March 7, 1997.

A review of the record reveals that the veteran had active 
military service from January 1969 to December 1971, 
including a period of service in the Republic of Vietnam as 
an engine and equipment repairman.  The Board notes that the 
veteran was awarded a Bronze Star Medal, but it does not 
appear that this particular award was given for combat 
participation.  The veteran does not contend, nor does the 
evidence otherwise reflect, that he was awarded any combat 
citations.  As the veteran did not engage in combat with the 
enemy, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressors.  Instead, the record must contain service records 
or other evidence that corroborates the veteran's testimony 
or statements.  See Cohen, 10 Vet. App. at 147; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). 

The record reflects several statements of record from the 
veteran regarding his claimed stressors, as well as his 
testimony from a hearing held at the RO in March 1997.  Based 
on the information provided by the veteran, the RO made 
several attempts to obtain verification of the veteran's 
claimed stressors.  For example, in November 1995, the RO 
sent a request to the Director, U.S. Army and Joint Services 
Environmental Support Group (ESG) for verification of the 
veteran's claimed stress incidents.  In August 1996, a 
response was received from the ESG, which was negative for 
any verification of the veteran's claimed incidents.  The ESG 
suggested that the RO obtain morning reports and also noted 
that more specific information was needed from the veteran to 
verify specific incidents.  The RO related the content of the 
foregoing letter to the veteran in an RO letter dated in 
September 1996.  The RO also requested that the veteran 
supply more specific information.  A response was received 
from the veteran in March 1997, and he also testified at a RO 
hearing in March 1997, held at the RO.  

Essentially, the veteran contends that he experienced rocket 
and mortar attacks while he was in Vietnam.  He indicated 
that his duties included light truck maintenance, as well as 
some work with tanks.  He also reported an occasion during 
military service when he accidentally backed up in a truck 
over a young girl.  

In January 1998, a letter was received from the Department of 
the Army, Director, U.S. Armed Services Center for Research 
of Unit Records, with additional attachments regarding 
extracts from attacks in areas of Vietnam near where the 
veteran was stationed.  The Board notes that this 
communication does document enemy attacks, to include sniper 
fire and mortar attacks in the area of Ban Me Thuot, during 
the pertinent time frame.  This information was in response 
to a request by the RO for verification of certain events 
claimed by the veteran at the location and during the time 
frame in question.  Certain other attacks claimed by the 
veteran could not be verified. 

The record clearly shows Vietnam service during the time 
frame in question, and the military has verified at least 
some enemy attacks in the general location of where the 
veteran's unit was apparently located.  While certain 
particular stressors claimed by the veteran have not been 
verified, the January 1998 response from the U.S. Armed 
Services Center for Research of Unit Records, while 
admittedly vague and without full details, would appear to 
raise a reasonable doubt as to whether or not the claimed 
mortar attack at Ban Me Thuot took place.  In such a 
situation, all reasonable doubt must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, the 
Board finds that there is credible supporting evidence 
verifying the claimed stressors as they involve enemy 
attacks. 

Further, while some medical records report PTSD by history or 
suggest that this disorder was not demonstrated on 
examination, the claims file includes sufficient medical 
diagnoses of PTSD which also show that the PTSD is related to 
combat stressors reported by the veteran.  In sum, the Board 
finds that entitlement to service connection for PTSD is 
warranted. 

II.  Headaches, Sleep Problems, Ulcers

The veteran is also claiming service connection for 
headaches, sleep problems, and ulcers, including as a result 
of exposure to the herbicide known as Agent Orange, during 
his military service in Vietnam, during the Vietnam era.  The 
Board has thoroughly reviewed the evidence of record, in 
conjunction with the applicable laws and regulations.  
However, for the reasons and bases set forth below, the Board 
finds that the veteran has not presented evidence of a well-
grounded claim, and for that reason, his appeal must be 
denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  This burden cannot, 
therefore, be met by lay testimony, as lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

To establish that a claim for service connection is well-
grounded, a veteran must present "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well-grounded under 38 U.S.C.A. § 5107(a).

A claim for service connection also may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court has held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

As to the specific contentions that the veteran was exposed 
to Agent Orange, which resulted in his claimed disabilities, 
the Board observes that a veteran who during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, beginning January 9, 1962, and ending 
on May 7, 1975, and who has a disease specified by statute, 
shall be presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence to 
the contrary.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. 
§ 3.309(e).  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided also that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e). 

The foregoing diseases shall be service-connected if there is 
evidence that the disease or diseases became manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41,442-449 (1996).  Furthermore, "neither the statutory nor 
the regulatory presumption will satisfy the incurrence 
element of [a well-grounded claim] where the veteran has not 
developed a condition enumerated in either 38 U.S.C.[A.] 
§ 1116 (a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet. App. 164, 168 (1999) (the Court held that because there 
was no evidence that the appellant had developed an 
enumerated disease, the Board's implicit determination that 
the appellant had presumptive in-service exposure is 
erroneous as a matter of law).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)

Thus, the presumption is not the sole method for showing 
causation in cases involving claims of exposure to Agent 
Orange.  However, as noted above, where the issue involves a 
question of medical diagnosis or causation as presented here, 
medical evidence which indicates that the claim is plausible 
is required to set forth a well-grounded claim.  Grottveit, 
supra.

In the present case, in a March 1997 hearing at the RO, the 
veteran testified that he took Tylenol 500 for his headaches.  
He indicated that he was examined for his headaches, but he 
was not told the cause.  He also testified that he was 
treated for an ulcer in service, for which he was given 
Maalox, and that following service he was diagnosed with 
bleeding ulcers.  He stated that he was currently taking 
Tagamet.  

The Board has thoroughly reviewed the medical evidence of 
record.  However, the veteran's service medical records are 
negative for any evidence of headaches, sleep problems, or an 
ulcer.  Following service separation, VA medical records 
dated in January 1995 reflect a diagnosis of peptic ulcer 
disease.  The VA medical records also contain recent periodic 
complaints of headaches and sleep problems, but primarily 
associated with his diagnoses of depression and PTSD.  The 
record is otherwise negative for any evidence of the claimed 
disorders.  

Initially, the Board notes that headaches, sleep problems, 
and ulcers are not the types of conditions for which a direct 
relationship to Agent Orange exposure has been established by 
statute.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a), 3.309(e).  Thus, although the veteran served in 
the Republic of Vietnam during the Vietnam era, see 38 C.F.R. 
§ 3.2(f), there is no competent medical evidence of record 
that he has been diagnosed with one of the disorders listed 
under 38 U.S.C.A. § 1116 (a)(3) or 38 C.F.R. § 3.309(e), and 
he is not entitled to presumptive service connection for the 
claimed disorders based on Agent Orange exposure.  See 
McCartt, 12 Vet. App. at 168.
 
Nevertheless, although the veteran has not established a 
well-grounded claim for presumptive service connection based 
on Agent Orange exposure, he may still establish service 
connection on a direct basis, including as due to Agent 
Orange exposure.  See McCartt, 12 Vet. App. 164, 167, citing 
Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994) (holding 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 

As discussed above, the medical evidence of record contains a 
diagnosis of peptic ulcer disease, and notations of the 
veteran's complaints of headaches and sleep problems.  
However, even accepting that the veteran may currently suffer 
from the claimed disorders, what is lacking in this appeal is 
medical evidence of a nexus, or link, between any current 
diagnosis of a disorder associated with headaches, sleep 
problems, and ulcers, and an incident of the veteran's active 
military service, including exposure to Agent Orange.  See 
Epps, 126 F. 3d at 1468.  

The Board acknowledges the veteran's contentions that 
believes he has the claimed conditions, and that they were 
caused by exposure to Agent Orange in service.  However, 
although the veteran may point to symptoms he perceives to be 
manifestations of a disability, the question of whether a 
disability is currently present and the etiology, or 
causation, of that disability is one which requires medical 
expertise.  See Espiritu, 2 Vet. App. at 494-5 (laypersons 
are not competent to offer medical opinions).  In the absence 
of competent medical evidence of a nexus, or link, between 
any current claimed disorder and an incident of the veteran's 
active military service, including exposure to Agent Orange, 
the veteran's claim must fail as not well-grounded.

In short, the Board finds that the veteran has failed to meet 
his initial burden of submitting evidence of a well-grounded 
claim for service connection for headaches, sleep problems, 
and ulcers.  As such, the VA is under no further duty to 
assist the veteran in developing the facts pertinent to his 
claim.  See Epps, 126 F.3d at 1468 ("there is nothing in the 
text of [38 U.S.C.A.] § 5107 to suggest that the [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").  
Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well-ground the 
veteran's claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well-grounded 
claim for service connection for headaches, sleep problems, 
and ulcers.  See McKnight,131 F.3d at 1485; Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  In that regard, medical 
evidence is needed that establishes a current diagnosis of 
the claimed disorders, as well as medical evidence of a 
nexus, or link, between any current claimed disorder and an 
incident of the veteran's military service, including 
exposure to Agent Orange.  

III.  Hearing Loss

The veteran is appealing the original assignment of a 
noncompensable disability evaluation following an award of 
service connection for right ear hearing loss, and, as such, 
the underlying claim is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue are to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

According to VA laws and regulations, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  In the present case, the 
veteran's right ear hearing loss was originally assigned a 
noncompensable evaluation under Diagnostic Code 6100.  The 
Board notes here that left ear hearing loss has not been 
service-connected.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  The 
Court has held that when a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas, 1 
Vet. App. at 312-13; see also 38 U.S.C.A. § 5110(g); Rhodan 
v. West, 12 Vet. App. 55 (1998) (where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date). 

It appears that the RO considered the amended regulations in 
the most recent Supplemental Statement of the Case, dated in 
September 1999.  However, the Board notes that the amendments 
did not result in any substantive changes. Essentially, the 
amended regulations incorporated some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder.  
But otherwise, the old and new regulations are identical, 
and, as pertains to the present appeal, neither rating 
criteria can be more favorable to the veteran's claim.  See 
64 Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  

According to current VA rating criteria for hearing 
impairment, VA examinations are to be conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.87, Table VI.  The results are then applied to 
Table VII, for a percentage.  Id.  If impaired hearing is 
service-connected in only one ear, as in the present case, 
the nonservice-connected ear will be assigned a designation 
of Level I, for purposes of applying Table VII.  38 C.F.R. 
§ 4.85(f).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  In the 
case of puretone thresholds that are 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), either Table VI or Table VIa is applied, 
whichever is more favorable.  38 C.F.R. § 4.86(a) (1999).  
Furthermore, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or less at 2000 Hertz, 
the more favorable of Table VI or Table VIa is applied.  
38 C.F.R. § 4.86(a) (1999).  Neither of those provisions are 
applicable in the present appeal.

A review of the record reveals that in a May 1996 rating 
decision the RO granted service connection for right ear 
hearing loss, and assigned a noncompensable evaluation 
effective from November 1995.  The RO reasoned that the 
veteran had some hearing loss prior to service, but that it 
was aggravated during military service.  At the time of that 
rating decision, there were no recent audiometric 
examinations of record, but the veteran was to be scheduled 
for a VA audio examination.  

A review of the veteran's service medical records reveals 
that the veteran's service enlistment examination, dated in 
January 1969, reflected right ear pure tone thresholds of 50 
decibels, at 4000 Hertz.  The other readings were 10 decibels 
or less.  The veteran's service separation examination 
reveals that the veteran's right ear manifested pure tone 
thresholds of 25 decibels at 500, 2000, 4000, and 6000 Hertz, 
and 10 decibels at 1000 Hertz.  

In June 1996, the veteran underwent a VA audio examination.  
However, the examiner concluded that "[t]he veteran 
exaggerated his hearing thresholds and word recognition 
difficulties" and that "[r]eliable results could not be 
obtained and findings cannot be used for rating purposes."  
Thus, in light of that statement, the Board will not consider 
the findings made in that examination.

The record reveals that the veteran was scheduled for another 
VA examination in August 1997, but he failed to report due to 
automotive difficulties.  It appears that the veteran was 
scheduled for another VA examination in May 1998.  The record 
does not contain results of a VA examination on May 1998.  
However, upon a review of notes from the RO, it appears that 
the veteran was actually examined by a private physician, Dr. 
Herbert A. Daniels, in both May and August, 1998.  

According to a May 1998 statement from Dr. Daniels, the 
audiogram showed the veteran's right ear hearing to be 15 
decibels at 250 and 500 Hertz; 25 decibels at 1000 Hertz; 40 
decibels at 2000 Hertz; 60 decibels at 3000 Hertz; 90 
decibels at 4000 Hertz; and 80 decibels at 8000 Hertz.  The 
speech discrimination was 84 percent.  In an August 1998 
statement, Dr. Daniels noted that the veteran was "cleared 
for hearing aids."

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment cited above, the Board 
concludes that the currently assigned noncompensable 
evaluation for right ear hearing loss is appropriate, 
considering both the current and former versions of the 
rating criteria, and there is no basis for a higher 
evaluation either at the time of the grant of service 
connection, or the present time.  In that regard, looking at 
the veteran's service separation report, veteran's right ear 
hearing was no more than a Level II designation.  See 
38 C.F.R. § 4.85.  Considering that the veteran's nonservice-
connected left ear is to be considered to be Level I, see 
38 C.F.R. § 4.85(f), application of Table VII results in a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII. 

In short, the record contains no basis for assignment of a 
compensable evaluation for right ear hearing loss either at 
the time service connection was granted, effective November 
1995, or since that time.  

The Board has considered the history of the veteran's right 
ear hearing loss, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
The Board has also considered the veteran's statements of 
record and his hearing testimony.  The nature of the original 
disability has been reviewed, as well as the functional 
impairment which may be attributed to the veteran's hearing 
loss.  However, the veteran's right ear hearing loss 
disability does not warrant a higher schedular evaluation.  
Should the veteran's hearing loss disability change in the 
future, he may file another claim for an increased evaluation 
for hearing loss, but at the present time there is no basis 
for a compensable evaluation.  See 38 C.F.R. § 4.1.  

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a state of balance of the positive evidence with the 
negative evidence to allow for a favorable determination. 

Further, the evidence does not reflect that the veteran's 
right ear hearing loss has interfered with his ability to 
retain and maintain employment.  In that regard, there is no 
evidence of record that the veteran's right ear hearing loss 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned noncompensable 
evaluation), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to service connection for PTSD is warranted.  To 
this extent, the appeal is granted. 

Entitlement to service connection for headaches, sleep 
problems, and ulcers, to include as due to Agent Orange 
exposure, is not warranted.  Entitlement to assignment of a 
higher (compensable) disability evaluation for hearing loss 
of the right ear is not warranted.  To this extent, the 
appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

